FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GERMAN DUENEZ,                                   No. 09-15625

               Petitioner - Appellant,           D.C. No. 1:07-cv-01724-OWW

  v.
                                                 MEMORANDUM *
NEIL H. ADLER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Former federal prisoner German Duenez appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Duenez contends that the Bureau of Prisons erred by declining to give him

credit toward his federal sentence for the time he served in state custody before he

was convicted and sentenced in federal court. The district court properly denied

the petition because Duenez is not entitled to credit for time served for a separate

state offense. See 18 U.S.C. § 3585(b); see also Taylor v. Reno, 164 F.3d 440,

444-45 (9th Cir. 1998); Thomas v. Brewer, 923 F.2d 1361, 1366-67 (9th Cir.

1991).

         AFFIRMED.




                                           2                                    09-15625